DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Catania on 19 November 2021.
The application has been amended as follows:
 	The claims have been amended as follows:

4(Original).	The method according to claim 1 further comprising a fifth amplitude range represented by a fifth color band, and a sixth amplitude range represented by a sixth color band.

10(Currently Amended).	A method for graphically displaying evoked potentials in real-time to provide immediate indications when changes start to occur in a patient, the method comprising:
acquiring, at a processor in real-time, a plurality of brain electroencephalogram responses to pulses from an electrical stimulant source positioned on a patient’s body, 
averaging, at the processor, each set time period of the plurality of brain electroencephalogram responses to generate a plurality of averaged evoked potentials; transforming, at the processor, each of the plurality of averaged evoked potentials into a single vertical line having a plurality of colored bands, wherein each colored band of the plurality of color bands represents a different amplitude of each of the plurality of evoked potentials, wherein each band of color adjusts on a Y-axis of the graph based on the set time period; and
displaying on a screen, each single vertical line representing each of the plurality of averaged evoked potentials on a graph, wherein each of the plurality of averaged evoked potentials is graphically displayed on[[ a]] the graph, wherein the graph has a Y-axis of milliseconds scaled to a duration of the response from the evoked potentials and an X-axis of minutes scaled based on a length of a patient record. 






Response to Amendment
3.	According to the Amendment, filed 30 August 2021, the status of the claims is as follows:
Claims 1, 7, 8, 10, 15, and 16 are currently amended; 
Claims 4-6, 13, and 14 are as originally filed; and
Claims 2, 3, 9, 11, 12, and 17-20 are cancelled.
4.	The rejection of claims 2, 3, 9, 11, 12, and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, the rejection of claims 2, 3, 9, 11, 12, and 17 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, the rejection of claims 3, 9, 12, and 17 under 35 U.S.C. 103 as being unpatentable over Etkin et al, U.S. Patent Application Publication No. 2020/0054888 A1 (“Etkin”), in view of Grill et al, U.S. Patent Application Publication No. 2018/0221644 A1 (“Grill”), and further in view of Baudonniere et al, U.S. Patent No. 5,983,128 A (“Baudonniere”), the rejection of claims 2 and 11 under 35 U.S.C. 103 as being unpatentable over Etkin in view of Grill, and further in view of Baudonniere, as applied to claims 1 and 10, and further in view of Osorio, U.S. Patent Application Publication No. 2014/0276194 A1 (“Osorio”), are rendered moot in view of the Amendment, filed 30 August 2021, which cancelled these claims.
5.	The rejection of claims 1, 4-8, 10, and 13-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-
Response to Arguments
6.	Applicant’s arguments, see Remarks, pp. 10-11, filed 30 August 2021, with respect to the rejection of claims 1, 4-8, 10, and 13-16 under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, have been fully considered, and are persuasive in view of the Amendment, filed 30 August 2021.  The rejection of claims 1, 4-8, 10, and 13-16 has been withdrawn. 
	Examiner’s agrees that the abstract idea is integrated into a practical application by displaying the result of the abstract idea on a screen in a particular way, i.e. graphically displaying evoked potentials in real-time to provide immediate indications when changes start to occur in a patient.
7.	Applicant’s arguments, see Remarks, p. 14, filed 30 August 2021, with respect to the rejection of claims 1, 4, 7, 10, and 15 under 35 U.S.C. 103 as being unpatentable over Etkin in view of Grill, and further in view of Baudonniere, the rejection of claims 5, 6, 13, and 14 under 35 U.S.C. 103 as being unpatentable over Etkin in view of Grill, and further in view of Baudonniere, as applied to claims 1 and 10, and further in view of Mahon et al, U.S. Patent Application Publication No. 2016/0270679 A1 (“Mahon”), and the rejection of claims 8 and 16 under 35 U.S.C. 103 as being unpatentable over Etkin in view of Grill, and further in view of Baudonniere, as applied to claims 1 and 10, and further in view of Block et al, U.S. Patent Application Publication No. 2019/0239763 A1 (“Block”), have been fully considered, and are persuasive in view of the Amendment, 
Reasons for Allowance
8.	Claims 1, 4-8, 10, and 13-16 are allowed.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        11/19/2021